DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 6/24/2021 did not include any claim amendments.  Applicant’s arguments are persuasive in overcoming the 35 USC 103 rejection over Goto in view of Son from the office action mailed 4/26/2021; therefore this rejection is withdrawn.  Applicant’s arguments regarding the double patenting rejection from the office action mailed 4/26/2021 is not persuasive; therefore this rejection is maintained below.  New grounds of rejection necessitated by the IDS filed 5/27/2021 is submitted below.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/202 was filed after the mailing date of the non-final office action on 4/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US Patent Application Publication No. 2010/0264649 (hereinafter referred to as Goto) in view of Sasaki et al., International Publication No. WO/2017/099245 (hereinafter referred to as Sasaki – for citation purposes USPG-PUB No. 2018/0362873 is being used).    
Regarding claims 12-31, Goto discloses a lubricating coating is formed on a premium threaded joint for pipes constituted by a pin and a box each having a contact surface comprising a threaded portion and an unthreaded metal contact portion, a sealing surface and shoulder, in order to provide the joint with galling resistance, gas-
Goto discloses all the limitations discussed above but does not explicitly disclose a lubricant composition containing Cr2O3 as recited in claim 12.  
  Sasaki discloses a sliding member which can maintain a satisfactory friction coefficient and reduce generation of a rubbing sound (noise) caused by a continuously sliding member.  A coating agent composition is provided for preparing the sliding member. The sliding member has a lubricating film contacting another member, wherein an arithmetic average roughness Ra based on JIS B0601 (2001) of a surface of the lubricating film is from 0.01-1.0 microns and the lubricating film comprises 100 parts by mass of a coat-formable resin binder (A) and 5 to 200 parts by mass of a solid lubricant (B), such as, Cr2O3 (Para. [0048]-[0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solid lubricants of Sasaki in the coating composition of Goto as it is a simple substitution of one known element for another in order to obtain predictable results which include maintaining superior sliding property for a long time and provide a lubricating film having a high adhesion and superior sliding durability (Para. [0049] of Sasaki).    

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
8.       Claims 12-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-30 of co-pending application No. 16/613,452.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '452 application discloses the same limitations as does the instant application except for a polyamide resin which is also taught by Goto in paragraph 0111 and is discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
9.	Applicant’s arguments filed 6/24/2021 regarding claims 12-31 have been fully considered and are moot as the rejections from the office action mailed 4/26/2021 have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.   

Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.